                 Case 20-11774-LSS       Doc 76     Filed 07/20/20     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

    In re:                                         ) Chapter 11
                                                   )
    APEX LINEN SERVICE LLC, et al.,1               ) Case No. 20-11774 (LSS)
                                                   )
                  Debtors.                         ) (Jointly Administered)

             NOTICE OF AGENDA FOR CONTINUATION OF FIRST DAY HEARING
                    SCHEDULED FOR JULY 22, 2020 AT 11:00 A.M. (EDT)

       THIS HEARING WILL BE HELD TELEPHONICALLY AND BY VIDEO. ALL
         PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
      CONTACTING COURTCALL, LLC AT 866-582-6878 NO LATER THAN JULY 22,
      2020 AT 8:30 A.M. (ET) TO SIGN UP. ADDITIONALLY, ANYONE WISHING TO
       APPEAR BY ZOOM IS INVITED TO USE THE LINK BELOW. ALL PARTIES
       THAT WILL BE ARGUING OR TESTIFYING MUST APPEAR BY ZOOM AND
       COURTCALL. PARTICIPANTS ON COURTCALL SHOULD DIAL INTO THE
         CALL NOT LATER THAN 10 MINUTES PRIOR TO THE START OF THE
             SCHEDULED HEARING TO INSURE A PROPER CONNECTION

    PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
        MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

    Topic: Apex Linen Service LLC 20-11774 (LSS)
    Time: Jul 22, 2020 11:00 AM Eastern Time (US and Canada)

    Join ZoomGov Meeting
    https://debuscourts.zoomgov.com/j/1607005201
    Meeting ID: 160 700 5201
    Password: 276602

    Join by SIP
    1607005201@sip.zoomgov.com




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable are: Apex Linen Service LLC (9075), Highland Apex
Holdings LLC (0537), Highland Avenue Capital Partners LLC (2825), Highland Apex GP LLC
(9246), and Highland Apex Management LLC (5476). The location of the Debtors’ corporate
headquarters, and the business address for Apex Linen Service LLC is 6375 S. Arville Street, Las
Vegas, NV 89118. The business address for all other Debtors is 205 Pier Avenue, Suite 102,
Hermosa Beach, CA 90254.
               Case 20-11774-LSS          Doc 76      Filed 07/20/20    Page 2 of 4




MATTERS GOING FORWARD:

1.      Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to Pay
        Certain Prepetition Claims of Critical Vendors and (II) Granting Related Relief [Docket
        No. 11; Filed 7/8/2020]

Related Documents:
     A. Declaration of Christopher Bryan in Support of Debtors' First Day Motions [Docket No.
        25; Filed 7/9/2020]

     B. Certification of Counsel with respect to Interim Order (I) Authorizing Debtors to Pay
        Certain Prepetition Claims of Critical Vendors; (II) Scheduling Further Interim Hearing;
        and (III) Granting Related Relief [Docket No. 57; Filed 7/16/2020]

     C. Interim Order (I) Authorizing Debtors to Pay Certain Prepetition Claims of Critical
        Vendors; (II) Scheduling Further Interim Hearing; and (III) Granting Related Relief
        [Docket No. 71; Entered 7/20/2020]

Status:    This matter is going forward with respect to further interim relief.
2.      Emergency Motion Pursuant to Sections 361 and 363 of the Bankruptcy Code and
        Bankruptcy Rule 4001 for Interim and Final Orders: (1) Authorizing Use of Cash
        Collateral; (2) Scheduling Further Interim Hearing; and (3) for Related Relief [Docket No.
        18; Filed 7/9/2020]

Objection Deadline to Interim Relief Requested: July 21, 2020 at 3:00 p.m. EDT
Related Documents:
     A. Declaration of Christopher Bryan in Support of Debtors' First Day Motions [Docket No.
        25; Filed 7/9/2020]

     B. Stipulated Interim Order Authorizing Use of Cash Collateral and Scheduling Further
        Interim Hearing [Docket No. 30; Entered 7/10/2020]

     C. Supplement to Emergency Motion Pursuant to Sections 361 and 363 of the Bankruptcy
        Code and Bankruptcy Rule 4001 for Interim and Final Orders: (1) Authorizing Use of
        Cash Collateral; (2) Scheduling Further Interim Hearing; and (3) for Related Relief
        [Docket No. 36; Filed 7/14/2020]

     D. Debtors’ Witness List and List of Exhibits for Hearing on Cash Collateral Motions
        [Docket No. 41; Filed 7/14/2020]



                                                  2
               Case 20-11774-LSS           Doc 76     Filed 07/20/20    Page 3 of 4




     E. Second Interim Order (A) Authorizing Interim Use of Cash Collateral; (B) Granting
        Adequate Protection for Use of Prepetition Collateral; and (C) Scheduling Further
        Hearing [Docket No. 68; Entered 7/17/2020]

     F. Second Supplement to Emergency Motion Pursuant to Sections 361 and 363 of the
        Bankruptcy Code and Bankruptcy Rule 4001 for Interim and Final Orders:
        (1) Authorizing Use of Cash Collateral; (2) Scheduling Further Interim Hearing; and
        (3) for Related Relief [Docket No. 74; Filed 7/20/2020]

Status:    This matter is going forward.
3.      Debtors’ Emergency Motion for Interim and Final Orders: (I) Authorizing the Debtors to
        Obtain Postpetition Financing; (II) Scheduling a Final Hearing; (III) Approving Notice
        Procedures; and (IV) Granting Further Relief [Docket No. 75; Filed 7/20/2020]

Objection Deadline to Interim Relief Requested: July 21, 2020 at 3:00 p.m. EDT
Related Documents:
     A. Declaration of Christopher Bryan in Support of Debtors' First Day Motions [Docket No.
        25; Filed 7/9/2020]

Status:    This matter is going forward.


                                              Respectfully submitted,

Dated: July 20, 2020                          GOLDSTEIN & MCCLINTOCK, LLLP

                                              By: /s/ Maria Aprile Sawczuk
                                              Maria Aprile Sawczuk, Esq. (Bar ID 3320)
                                              501 Silverside Road, Suite 65
                                              Wilmington, DE 19809
                                              Telephone: (302) 444-6710
                                              Facsimile: (302) 444-6709
                                              marias@goldmclaw.com

                                              -and-




                                                 3
Case 20-11774-LSS   Doc 76    Filed 07/20/20   Page 4 of 4




                       Harley J. Goldstein, Esq. (admitted pro hac vice)
                       Jeffrey C. Dan, Esq. (admitted pro hac vice)
                       111 W. Washington Street, Suite 1221
                       Chicago, IL 60602
                       Telephone: (312) 337-7700
                       Facsimile: (312) 277-2310
                       harleyg@goldmclaw.com
                       jeffd@goldmclaw.com

                       Proposed attorneys for the Debtors and
                       Debtors-in-Possession




                          4
